Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application number 16/956,908 and the preliminary amendment filed on 06/22/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 04/21/2022 after an interview with Mr. Yuichi Watanabe on April 19, 2022.
The application has been amended as follows: 
Claims 1 and 5 have been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) A workpiece support system comprising:
a plurality of rods that are extendable and retractable in an axial direction,
a holder rotatably placed in an upper end portion of each of the rods, to hold a workpiece,
a first lock part that keeps an extended[[/]] or a retracted position of the each of the rods in the axial direction, and
a position adjustment device including a hand portion configured to hold the each of the rods or the holder, to perform position control of the hand portion, wherein
the position adjustment device moves the hand portion, to extend and retract the each of the rods, based on shape data of the workpiece that is recorded in advance, in a state 
where the each of the rods or the holder is held by the hand portion, and
the first lock part keeps the extended[[/]] or the retracted position of the each of the rods extended [[and]]or retracted by the position adjustment device.

Claim 5.    (Currently Amended) A workpiece support method in which a workpiece support system is used, the workpiece support system comprising: 
a plurality of rods that are extendable and retractable in an axial direction,
a holder rotatably placed in an upper end portion of each of the rods, to hold a workpiece, 
a first lock part that keeps an extended[[/]] or a retracted position of the each of the rods in the axial direction, and 
a position adjustment device including a hand portion configured to hold the each of the rods or the holder, to perform position control of the hand portion, the workpiece support method comprising:
a step of moving the hand portion, to extend and retract the each of the rods, based on shape data of the workpiece that is recorded in advance, in a state where the each of the rods or the holder is held by the hand portion of the position adjustment device, and
a step of keeping, by the first lock part, the extended[[/]] or the retracted position of the each of the rods extended [[and]]or retracted by the position adjustment device.

ALLOWABLE SUBJECT MATTER
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Kirby (US 2007/0020065, this reference is from IDS filed on 03/16/2021) (hereinafter Kirby) teaches a workpiece support system (See Fig. 1, “a workpiece holding apparatus 10”) comprising:
a plurality of rods that are extendable and retractable in an axial direction (See Figs. 6-8, and/or Para. [0056]-[0057], discloses “a plurality of workpiece supports 60 [construed as rods” which are flexible and tensional”, hence workpiece supports 60, i.e., claimed rods are extendable and retractable in an axial direction., and/or see Para. [0073], Fig. 13, “”),
a holder rotatably placed in an upper end portion of each of the rods, to hold a workpiece (See Fig. 8, Para. [0063], discloses “suction cup assembly 74”, and see Fig. 7, discloses “the suction cup assembly 74 [construed as holder] is placed on workpiece support 60, i.e., claimed rod” to hold work piece” and Para. [0063], discloses “pivoting action of the suction cup assembly”, which constitutes the claimed feature),
a first lock part that keeps an extended[[/]] or a retracted position of the each of the rods in the axial direction (See Fig. 8, and Para, [0030], discloses “the support table 14 supports a clamp assembly 34 [i.e., first lock part as claimed] , which enables clamping of the workpiece support 16 in an infinite number of vertical positions”, same as claimed), and
a position adjustment device including a hand portion configured, to perform position control of the hand portion (See Fig. 3-4, “Processing machine [i.e., position adjustment device] with end effector 36 [construed as hand portion], and see Para. [0043], “Processing machine 18 raises its Z axis stage 26 until end effector 36 is in close proximity to suction cup assembly 30”), wherein
the position adjustment device moves the hand portion see Para. [0043], “Processing machine 18 raises its Z axis stage 26 until end effector 36 [i.e., hand portion] is in close proximity to suction cup assembly 30”), to extend and retract the each of the rods, based on shape data of the workpiece that is recorded in advance, in a state where the each of the rods or the holder is held by the hand portion (See Para. [0044], “Processing machine 18 raises or lowers its Z axis stage 26 which is now supporting workpiece support 16 to a predetermined height corresponding to the contour of the workpiece 12 at this particular XY location”), and
Kirby further teaches in Para, [0038]-[0039], discloses “Processing machine 18 actuates a clamping device and moves to end effector storage location 50 and docks with end effector 36, by releasing clamping device of the machining spindle 28”, and Para. [0043], “Processing machine 18 raises its Z axis stage 26 until end effector 36 is in close proximity to suction cup assembly 30”. Nevertheless, Kirby does not explicitly spell out, a hand portion configured to hold the each of the rods  or the holder; and the first lock part keeps the extended[[/]] or the retracted position of the rod extended [[and]]or retracted by the position adjustment device.
Another prior art, Galota et al. (US 2012/0266422) (hereinafter Galota) teaches in Fig. 1, Para. [0010], “a clamping device, indicated as a whole by the number 10, comprises a straight rod 11 on which threaded portions 12 and 13 are formed at locations spaced apart axially along the rod”. Nevertheless, he does not explicitly spell out,  a hand portion configured to hold the each of the rods or the holder; and the first lock part keeps the extended or the retracted position of the each of the rods extended and retracted by the position adjustment device”.
Therefore, the closest prior art, Kirby (US 2007/0020065) and Galota et al. (US 2012/0266422) as discussed about fails to suggest, disclose or teach individually or in combination to render the limitations of “hand portion configured to hold the each of the rods or the holder; and the first lock part keeps the extended[[/]] or the retracted position of the each of the rods extended [[and]]or retracted by the position adjustment device” and in combination with other limitations of claim 1, and hence Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.
Claim 5 is a workpiece support method claim and cites the same allowable subject matter of claim 1 as discussed above. Therefore, Claim 5 is considered novel and non-obvious and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664